Citation Nr: 1416358	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  

2. Entitlement to service connection for hypertension, to include as due to exposure to herbicides.  

3. Entitlement to service connection for multiple sclerosis (MS), to include as due to exposure to herbicides.  

4. Entitlement to service connection for a skin condition, claimed as chloracne, to include as due to exposure to herbicides.  

5. Entitlement to service connection for hyperlipidemia (high cholesterol), to include as due to exposure to herbicides.  

6. Entitlement to service connection for an acquired psychiatric disorder, to include depression. 

7. Entitlement to service connection for bilateral hearing loss. 

8. Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) with the Massachusetts Army National Guard from January 1983 to July 1988, including periods of ACDUTRA at Fort Drum, New York.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In his August 2010 substantive appeal, the appellant requested a video conference hearing before a Veterans Law Judge.  The hearing was scheduled in January 2011 and he was notified.  He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to service connection for bilateral tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Evidence received since the August 2005 Board denial of the appellant's petition to reopen a claim of service connection for diabetes mellitus is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.  

2.  The most competent and credible evidence of record does not show that the appellant's hypertension was incurred or aggravated during a period of ACDUTRA.  

3. The most competent and credible evidence of record does not show that the appellant's multiple sclerosis was incurred or aggravated during a period of ACDUTRA.  

4. The most competent and credible evidence of record does not show that the appellant's skin condition was incurred or aggravated during a period of ACDUTRA.  

5. Medical tests confirm that the appellant experiences high cholesterol, but that is not a disease or injury that may be considered a disability for VA compensation purposes.

6. The most competent and credible evidence of record does not show that the appellant's depression was incurred or aggravated during a period of ACDUTRA.  

7. The appellant's bilateral hearing loss pre-existed his first period of ACDUTRA from June 1983 to September 1983 and did not permanently increase in severity beyond the natural progress of the disease during his periods of ACDUTRA.  


CONCLUSIONS OF LAW

1. The August 2005 Board decision denying the appellant's petition to reopen a claim for service connection for diabetes mellitus is final.  38 U.S.C.A. § 7104 (West 2002 and Supp. 2013); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2. No new and material evidence has been received since the August 2005 final Board denial to reopen a claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4. The criteria for service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5. The criteria for service connection for a skin condition, to include chloracne, have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6. There is no probative evidence that high cholesterol is the manifestation of a disease or injury eligible for VA compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7. The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in October 2008 satisfied the duty to notify provisions with regard to the appellant's claims, including information regarding new and material evidence and the reason his diabetes claim was most recently denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although he was not provided a separate notice letter informing him of the elements of a claim for service connection on the basis of aggravation of a pre-existing condition, the October 2008 letter informed him that the first element of a claim for service connection was evidence that he "had an injury in military service or a disease that began in or was made worse during military service." Therefore, the Board finds that there was no error in the notice provided and that VA has met its duty to notify the claimant per 38 U.S.C.A. § 5103(a).  See Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  

The appellant's service treatment records, service personnel records, and indicated private medical records have been obtained.  The appellant was not provided an examination in conjunction with his petition to reopen a claim for service connection for diabetes mellitus.  However, VA is not required to provide examinations for a petition to reopen a previously denied claim unless it is first reopened.  38 C.F.R. §  3.159(c) (2013).

The appellant has also not been afforded VA examinations to assess the nature and etiology of his claimed hypertension, MS, chloracne, high cholesterol, a psychiatric disorder, or bilateral hearing loss.  An examination is not warranted for hypertension, MS, or chloracne because there is no probative medical or lay evidence indicating that they began during ACDUTRA, because the laws and regulations governing presumptive periods do not apply to appellants with only periods of ACDUTRA, and because the appellant was not exposed to herbicides in service and therefore such exposure is not an in-service injury.  An examination is not needed for high cholesterol because it is not a disability for VA purposes.  An examination is not warranted for a psychiatric disorder because the evidence shows that it is due to the appellant's nonservice-connected MS.  Lastly, an examination is not warranted for bilateral hearing loss because it was noted on entry into his first period of ACDUTRA and there has been no probative medical or lay evidence indicating that he currently has bilateral hearing loss that was permanently aggravated beyond its natural progression during a period of ADCUTRA.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

II. Petition to Reopen a Claim of Service Connection for Diabetes Mellitus

In April 2003, the RO denied the appellant's petition to reopen a claim of service connection for diabetes mellitus on the basis that new and material evidence had not been submitted.  He appealed his case to the Board and in August 2005, the Board denied his claim.  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2013).  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2002); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the August 2005 denial, the record consisted of service personnel records showing that the appellant served portions of ACDUTRA at Fort Drum, private medical records showing a diagnosis of diabetes mellitus, statements from his former attorney, a February 1984 letter from Colonel P. H. regarding a study of herbicide use at Fort Drum, an Internet article from globalsecurity.org, an April 2004 statement from the appellant's wife, and a treatise titled, "HQ 10th MTN DIV & Fort Drum."  Subsequently, the appellant submitted several duplicates of evidence that was already of record.  This evidence is not new.  

He submitted new evidence in the form of lay statements asserting that he was exposed to agent orange at Fort Drum, a treatise about the Agent Orange Registry for Vietnam Veterans, a newspaper photograph and caption showing the appellant serving ACDUTRA at Fort Drum, a copy of his resume, an April 2008 statement from his wife, and private medical records unrelated to his claim for diabetes.  Although this evidence is new, it is cumulative it does not raise a reasonable possibility of substantiating his claim.  

Prior to the August 2005 denial, the record already established that the appellant served at Fort Drum during some periods of ACDUTRA.  The new evidence, including the newspaper clipping, is not material because it proves an already established fact.  He also asserted his theory of exposure to herbicides at Fort Drum prior to the August 2005 denial.  The treatise and his subsequent lay statements are cumulative because he had asserted such at the time of the Board denial.  His wife's April 2008 statement discusses his treatment for a sore throat and subsequent diagnosis of diabetes.  She summarizes medical evidence that was of record at the time of the August 2005 denial.  Therefore, her statement is also cumulative and not material.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

The medical records showing treatment for diabetes mellitus are not material because the evidence of record at the time of the August 2005 denial already showed that he had been diagnosed with the claimed condition.  A September 2005 record from Dr. R. W. noting that the appellant was first diagnosed with diabetes mellitus in 1986 is cumulative of an August 1986 letter from the same doctor.  Therefore the medical records are not material evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. § 5108.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on ACDUTRA or INACDUTRA.  Only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131. 

To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Claims based on a period of ACDUTRA or INACDUTRA are never entitled to the presumption of service connection outlined in 38 C.F.R. § 3.307 and § 3.309 nor are they entitled to the presumption of aggravation.  Smith v. Shinseki, 24 Vet. App. 40, 46-48 (2010).  Appellants who established "veteran" status for a prior period of service may be entitled to the presumption of soundness for a subsequent period of service under certain conditions.  Id. at 45-46.  In this case, the appellant has not established "veteran" status for a prior period of service.  For claims based on aggravation of a pre-existing condition during a period of ACDUTRA or INACDUTRA, the appellant must show that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Id. at 48 ; see also Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).

A. Hypertension, MS, and Chloracne

With regard to the appellant's claims for service connection for hypertension, MS, and chloracne, he asserts that he was exposed to herbicides at Fort Drum, which caused these disabilities.  

As a preliminary matter, the Board finds that the appellant was not exposed to herbicides.  The record confirms that he served periods of ACDUTRA at Fort Drum in the 1980s.  In support of his assertion that he was exposed to herbicides, he submitted a February 1984 letter from Colonel P. H., who stated that according to interviews conducted in 1980, herbicides were used "during the 1960's through the early 1970's" at Fort Drum to improve the line of vision on the weapons range.  In 1984 and 1985, studies were conducted to explore suspected herbicide use at Fort Drum.  

The Board does not find Col. P. H.'s letter persuasive in proving the appellant was exposed to herbicides at Fort Drum.  Many studies have been conducted throughout the years investigating where, when, and to what extent herbicides were used at military bases.  No promulgated regulation, Department of Defense (DoD) confirmed listings, or similarly authorized acknowledgement indicates the 1980s studies pertaining to Fort Drum were ever substantiated.  That is, even if herbicide use during the 1970s was suspected, triggering the 1984 and 1985 studies, there simply is no evidence that such herbicide use was ever factually confirmed.  Indeed, in light of the DoD's listings and VA's promulgated regulations, factual confirmation is unlikely.  It is noteworthy that the DoD confirmed that thirteen drums (715 gallons) of herbicides were sprayed at Fort Drum in 1959, but not during any time period in which the appellant was stationed there in the 1980s.  See DoD Miscellaneous Publication 33, "Information Manual for Vegetation Control in Southeast Asia."  

The appellant believes he served at Fort Drum at a time when herbicides were being used and relies on the letter from Col. P. H. to support his claim.  Weighed against the fact that the exploratory studies were not substantiated or confirmed by the DoD, his assertion is less probative.  Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir. 1991) (noting that lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience...[.]").  The Board finds that the appellant was not exposed to herbicides during his periods of ACDUTRA served at Fort Drum.  Therefore, herbicide exposure cannot constitute an injury that was incurred during his periods of ACDUTRA for the purposes of establishing service connection.  

The remaining question with regard to hypertension, MS, and chloracne is whether these conditions manifested during a period of ACDUTRA.  The Board finds that they did not.  

With regard to hypertension, the appellant's service treatment records note that his blood pressure was 122/68 at his June 1983 enlistment examination.  His STRs indicate that he elected not to undergo a separation examination in September 1983.  Records from Dr. R. W., a private physician, show that his blood pressure was 110/70 in August and November 1986, 130/90 in March 1987, 118/64 in June 1987, and 100/70 in September and December 1987.  Except for an isolated incident of elevated blood pressure in March 1987, the appellant's blood pressure readings were normal from June 1983 to December 1987 and there is no record of him being prescribed blood pressure medication during that time period.  Further, no medical evidence of record provides evidence of symptoms or a diagnosis of hypertension during any of the appellant's periods of ACDUTRA.  Although he asserts that he had hypertension while in the military, the contemporaneous blood pressure readings from 1983 through 1987 do not confirm this.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Further, no subsequent medical treatment records indicate that his hypertension began during ACDUTRA.  

Lastly, in a March 2009 statement, the appellant asserted that his hypertension is "directly related to [his] diabetes."  Because his diabetes is not service-connected, secondary service connection is not warranted.  38 C.F.R. § 3.310 (2013).  

The preponderance of the evidence is against a finding that the appellant's current hypertension manifested during one of his periods of ACDUTRA.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

With regard to MS, at a March 2006 appointment with Dr. J. C., a private physician, the appellant reported that he was diagnosed with MS in 1986.  The appellant's STRs fail to establish that multiple sclerosis had its onset during his periods of ACDUTRA, specifically the one from March 21, 1986 to July 20, 1986.  Although he was enlisted in the National Guard at the time of his initial reported diagnosis in 1986, the record does not show evidence of clinical manifestations of a neurological problem during his only period of ACDUTRA in 1986.  Private treatment records from Dr. R. W. from August 1986 to March 1988 do not note neurological symptoms or a diagnosis of MS.  A November 1987 STR reflects that the appellant was found medically unfit for service due to diabetes, MS was not mentioned.  The March 2006 record from Dr. J. C. contains the only mention of a diagnosis of MS in 1986.  Dr. J. C. is the appellant's main treating physician for MS and in a January 2006 report, he noted that the appellant had MS as early as September 2000, but no record of an earlier diagnosis or treatment of MS is of record.  The Board finds that the treatment records from Dr. R. W. outweigh the single mention of a 1986 diagnosis in a March 2006 record.  Further, the appellant has not asserted to VA that he was diagnosed with MS in 1986 or that it manifested during one of his periods of ACDUTRA.  Rather, he argues that this condition was caused by exposure to herbicides in service.  

The preponderance of the evidence is against a finding that MS manifested during one of the appellant's periods of ACDUTRA.  Therefore, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim for service connection for MS must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With regard to chloracne, the record does not show that the appellant has ever been diagnosed with this condition, to include during the entire appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  The appellant's STRs do not show treatment for any skin condition.  A private treatment record from December 2005 shows a diagnosis of facial seborrhea.  An April 2008 record from Dr. R. W. notes a diagnosis of erythematous pustular facial lesions on the forehead malar areas.  An August 2008 record from Dr. R. W. notes that the appellant had facial rosacea.  A January 2009 record from Dr. R. W. notes a diagnosis of eczematic dermatitis.  None of these treatment records show a diagnosis of chloracne or relate the diagnosed skin conditions to one of the appellant's periods of ACDUTRA.  

The appellant is certainly capable of identifying a skin abnormality.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board does not doubt the appellant firmly believes that he has chloracne that is associated with his military service, in this case, the appellant is not competent to render a probative opinion with regard to a specific medical diagnosis of chloracne because the identification of chloracne requires expertise that he does not possess.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (2009).  The preponderance of the evidence supports the conclusion that the appellant does not have chloracne.  Further, the Board has found that the appellant was not exposed to herbicides while serving at Fort Drum.  Lastly, the presumptions regarding service connection for chloracne due to exposure to herbicides do not apply to an appellant who only has periods of ACDUTRA.  

Neither the appellant nor his representative have not presented a specific lay assertion regarding chloracne or a skin condition other than to submit a treatise regarding the link between chloracne and exposure to herbicides and a December 2013 argument that facial seborrhea and rosacea were noted "throughout the treatment records."  The December 2013 Individual Hearing Presentation centers on the appellant's alleged exposure to herbicides and the laws and regulations regarding presumptive service connection.  As discussed above, these do not apply to an appellant who exclusively served periods of ACDUTRA and the Board has found that he was not exposed to herbicides.  The earliest the appellant's treatment records show a diagnosis of facial seborrhea or any other skin condition is December 2005.  There is no probative medical or lay evidence to support a finding that the appellant's skin condition manifested during a period of ACDUTRA.  Therefore, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim for service connection for chloracne or a skin condition must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B. High Cholesterol

The Board acknowledges the current findings of high cholesterol.  Hyperlipidemia is the general term for elevated concentrations of any or all of the lipids in the plasma, including hypercholesterolemia, or excessive cholesterol in the blood. Dorland's Illustrated Medical Dictionary, 899, 903 (31st ed. 2007).  High cholesterol or elevated serum (blood) cholesterol is not a disability for which VA compensation benefits are payable.  Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The evidence does not show, nor has the appellant contended that his high cholesterol, a laboratory finding, is a manifestation of an underlying disease.  Further, the appellant has not argued that his high cholesterol is, alone, symptomatic.  Lastly, the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As high cholesterol is a laboratory result and does not represent a disability in and of itself, the Board finds that service connection for high cholesterol must be denied.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability); see also 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303; 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The benefit of the doubt doctrine is not for application.  38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C. Acquired Psychiatric Disorder

The appellant has been diagnosed with depression, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  However, there is no evidence that it manifested during his periods of ACDUTRA.  To the contrary, the evidence of record shows that his depression is the result of his nonservice-connected MS.  The appellant first mentioned frequently feeling depressed in March 2006.  In November 2006, he reported to Dr. J. C. that he was angry because his body was "failing him."  In December 2007, Dr. J. C. noted that the appellant was angry and frustrated because of his health problems and family difficulties.  Dr. J. C. stated that the appellant's depression was "in part related to frustration at having the [MS], but also possibly related to the [MS] and/or treatment of his [MS]."  The second half of Dr. J. C.'s finding is less probative because speculative language such as "possibly" does not create an adequate nexus, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  However, the first half of his opinion linking the appellant's depression to his situation of having MS is probative.  

The appellant and his representative have not advanced any lay assertion regarding service connection for depression other than that the appellant receives current treatment for it and, as noted in his April 2008 claim, he did not have a family history of the claimed disabilities.  He did not assert that his depression began during a period of ACDUTRA.  Dr. J. C.'s finding that the appellant's depression is due to MS is more probative than the lay evidence.  

Because the probative evidence of record shows that the appellant's depression is caused by a nonservice-connected condition and did not manifest during a period of ACDUTRA, service connection is not warranted.  The benefit of the doubt doctrine is not for application.  38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

D. Bilateral Hearing Loss

The appellant claims that he has bilateral hearing loss that was caused by service.  In an August 1982 pre-service private medical record, Dr. R. L. noted a diagnosis of mild sensorineural hearing loss.  Although the appellant asserts that he did not have hearing loss when he entered service, at his March 1983 entrance examination, bilateral hearing loss was noted according to the following audiogram results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
15
25
50
LEFT
45
30
10
25
65

The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As noted, the appellant's service has exclusively included ACDUTRA.  He has not served on active duty, and has not established any service-connected disability.  Thus, neither the presumption of soundness nor the presumption of aggravation is applicable in this case.  See Paulson v. Brown, 7 Vet. App. 66, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Here, the March 1983 report of medical examination clearly shows that the appellant had bilateral hearing loss prior to beginning his first period of ACDUTRA.  Thus, in order to establish aggravation of a preexisting condition during a period of ACDUTRA, the appellant has the burden of showing both that he experienced a permanent increase in disability during his period of ACDUTRA, and that such permanent increase was beyond the natural progress of that disability.  See Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).  

The appellant and his representative submitted a claim for bilateral hearing loss in February 2008 but did not advance any lay statements in support of his claim other than to argue in December 2013 that the appellant was exposed to noise during ACDUTRA.  His military occupational specialty was a military policeman, indicating that he was exposed to noise from weapons fire.  Further, a newspaper photograph and caption note that the appellant trained with a jeep-mounted M-60 machine gun as part of his ACDTURA.  Noise exposure is conceded.  The appellant and his representative do not assert that his hearing loss was permanently worsened as a result of his periods of ACDUTRA.  Further, his private medical records do not note a diagnosis of bilateral hearing loss.  Some of his private medical records show that the appellant explicitly reported no changes or abnormalities with his hearing.  Specifically, in treatment records from December 2004, through April 2008, Dr. J. C. noted that the appellant denied hearing changes or abnormalities.  In records from May 2005 through December 2008, Dr. J. C. noted intact hearing bilaterally.  There is no medical evidence of record to show that the appellant currently has bilateral hearing loss that meets the threshold to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  

In the present case, the Board does not doubt the appellant's ability to perceive changes in his audiological acuity.  However, a grant of service connection for bilateral hearing loss must be predicated on objective testing findings corresponding to the criteria of 38 C.F.R. § 3.385 (2013).  Absent medical or audiological training, credentials, or other demonstrated expertise, the appellant is unable to provide a competent opinion about whether the specific criteria for an audiological disability for VA purposes were met at any specific point in time.  The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the absence of competent evidence that the appellant currently has bilateral hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Further, because the appellant denied changes in his hearing in recent years and his physician specifically found that his hearing is intact on multiple occasions, his hearing could not have permanently worsened beyond its natural progression during a period of ACDUTRA.  Lastly, the appellant has not advanced any lay arguments in support of his claim for bilateral hearing loss.  The Appellant has not established by competent evidence that noise exposure in service caused any permanent increase in the severity of bilateral hearing loss beyond the natural progress of that condition.  As explained above, the appellant has the burden of showing both that he experienced a permanent increase in disability during his period of ACDUTRA, and that such permanent increase was beyond the natural progress of that disability.  See Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).  He has not presented evidence that meets this burden.

The Board therefore concludes that the evidence is against a grant of service connection for bilateral hearing loss it must deny his claim.  The benefit of the doubt doctrine is not for application.  38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

As new and material evidence has not been received, the petition to reopen the claim for service connection diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for multiple sclerosis is denied.

Service connection for a skin condition is denied.

Service connection for high cholesterol is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for bilateral hearing loss is denied.
REMAND

The appellant is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  His assertion is credible.  As noted above, noise exposure is conceded.  However, the record is insufficient for the Board to determine whether his tinnitus had its onset during one of his periods of ACDUTRA.  A VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for an audiology examination with an appropriate clinician for his bilateral tinnitus.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the appellant.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the appellant, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's bilateral tinnitus began during one of his periods of ACDUTRA or is otherwise related to a qualifying period of service.

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the appellant and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


